DETAILED ACTION
This office action is responsive to the applicant’s response filed 07/20/2020. The application contains claims 40-59, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 40-59 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent Claims 40 and 50 recites “where each persona comprises a plurality of states defining including: an initialized, an active, inactive state, and a non-availability state, wherein the non-availability state comprises an intermediate state”. Upon reviewing the specification the examiner was not able to find a description that show the difference, functionality or any details related to the different persona’s states in a way that would enable any person skilled in the art to make and use the same invention. The dependent claims are rejected under similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40-42, and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable by SWERDLOW et al. in view of DeWeese et al. [US 2015/0082371 A1, hereinafter De] further in view of Agarwal et al. [US 2011/0113467 A1, hereinafter Agarwal].

With regards to claim 40,
SWERDLOW teach a method by a kernel for isolating content of a first persona and a second persona that are both associated with a single account of a user, the method comprising (kernel is the portion of the operating system that communicate with the hardware and SWERDLOW teach the usage of operating system that control a processor, [0055], [0028], “user may switch personas within an online identity (e.g., account)”, [0045], “system manages each persona such that the personal attributes of each persona do not leak into the other personas”, [0017]):
determining a state of the first persona or second persona, where each persona comprises a plurality of states including: an initialized, an active state, inactive state, and a non-availability state, wherein the non-availability state comprises an intermediate state ([0036], “user may select a different persona in the first persona 200, thereby switching the primary persona to a different persona”, [0046], “If the general social persona is selected, and the user accidently conducts an online activity that exposes personal attributes from the family persona, the system may provide a warning to the user before proceeding with the online activity, switch the persona to the family persona, or not permit the online activity from taking place”, [0045], “once a persona is selected (e.g., user has logged into the persona, the system selects the persona for use, etc.), the settings are managed such that the present persona is not linked to any other personas of the user”, as the user select a persona (logged in) system will initialize the persona and turn it to active state from the non-availability state (unavailable for interaction) wherein the non-availability state comprises an intermediate state (waiting state that represent an availability state allow the user initialize and activate the persona), further switching from a first persona to a second persona will change the first persona from active state to inactive state and switch the second persona from non-available state (unavailable for interaction) that include an intermediate state (waiting state to be initialized and activated) to initialized then active state);
while an electronic device is in an unlocked state by the user and is executing instructions using the second persona of the user, receiving an input to switch personas to execute instructions using the first persona of the user ([0028], “user may switch personas within an online identity (e.g., account) representing the user's real-life identity, depending on the context of the online application and the role of the user”);
while the electronic device is in the unlocked state by the user, determining whether to switch execution of instructions to the first persona based on the input (Fig. 1, [0032], “user can switch between personas of the online identity while interacting with an online application. The persona switching can be conducted manually by the user”, system will determine if the input is a switch request and execute to switch between the user personas); 
in response to receiving a request to access a first content associated with the first persona while executing instructions using the first persona, accessing the first content ([0043], “user may also have another family persona, which is directed to family life, is associated with family photos, e-mail addresses, blog posts, etc.”, [0045], “once a persona is selected (e.g., user has logged into the persona, the system selects the persona for use, etc.), the settings are managed such that the present persona is not linked to any other personas of the user, unless the user has explicitly tied the personas together (e.g., indicating the user's personas on a user profile and sharing the information to friends, etc.)”, user access the information related to his persona upon request)); and
in response to receiving a request to access a second content associated with the second persona while executing instructions using the first persona, determining if the second content can be accessed based on a security policy associated with the first persona (Fig. 1, [0035], “Persona 2 104 may be directed to a different user profile and may also be associated with one or more applications that are different from the applications associated with Persona 1 103” [0045], “if the user does not explicitly share such information, the system manages each persona such that the personal attributes of each persona do not leak into the other personas”, [0046], “If the general social persona is selected, and the user accidently conducts an online activity that exposes personal attributes from the family persona, the system may provide a warning to the user before proceeding with the online activity, switch the persona to the family persona, or not permit the online activity from taking place”, [0048]), and
wherein one or more of content or applications are restricted as a function of a policy of a corresponding persona (Fig. 1, [0035], “Persona 2 104 may be directed to a different user profile and may also be associated with one or more applications that are different from the applications associated with Persona 1 103” [0045], “if the user does not explicitly share such information, the system manages each persona such that the personal attributes of each persona do not leak into the other personas”, [0046], “If the general social persona is selected, and the user accidently conducts an online activity that exposes personal attributes from the family persona, the system may provide a warning to the user before proceeding with the online activity, switch the persona to the family persona, or not permit the online activity from taking place”, [0048]).
SWERDLOW do not explicitly teach creating one or more virtual spaces configured to isolate content, wherein a first virtual space is associated with the first persona and a second virtual space is associated with the second persona.
De teach creating one or more virtual spaces configured to isolate content, wherein a first virtual space is associated with the first persona and a second virtual space is associated with the second persona ([0040], “multiple persona management on a mobile device … virtual persona separation via virtual division of components, data segregation, or the like.”, [0041], [0063], “The hypervisor creates “guest machines” or virtual machines on the user device 103 enabling the virtual machines to behave as their own separate operating system comprising their own persona”, Fig. 3, [0077]-[0079],  [0111], “virtually separates one set of hardware components (e.g., a single processor, memory, battery, etc.) into individual segments. Consequently, each segment houses and embodies a separate and quarantined persona”);
determining a state of the first persona or second persona, where each persona comprises a plurality of states where each persona comprises a plurality of states including: an initialized, an active state, inactive state, and a non-availability state, wherein the non-availability state comprises an intermediate state ([0078], “After the desired actions are complete, the end-user may keep persona 1 115 active or toggle to another persona“, [0088], “each persona and generally comprises the active display while a user interacts with the corresponding persona. For example, when using enterprise persona 118, the enterprise screen 118 will be illuminated and active while the personal persona 115 will be dim and visibly inactive”, [0063], “The hypervisor creates “guest machines” or virtual machines on the user device 103 enabling the virtual machines to behave as their own separate operating system comprising their own persona”, [0098], Personas could be in active state until the user switch to a different persona turning the previous persona into inactive state and switching the selected persona from inactive state to initialized state to active state wherein the inactive state represent a non-available state (unavailable for interaction) wherein the non-availability state comprises an intermediate state (waiting state that represent a state that allow the user initialize and activate the persona); [0086], initialize lost device persona “user device 103 may switch to a lost persona if the device moves outside of a recognized pattern as determined by GPS, or the user device 103 recognizes a period of inactivity, or exhibits some other atypical behavior), an active state (initialize lost persona and activate it), inactive state (lost device persona is not activated until the device is lost), and a non-availability state, wherein the non-availability state comprises an intermediate state (lost device persona is not available for activation unless the device detect an atypical behavior as when the device moves outside of a recognized pattern that include an intermediate state where the system is actively tracking the user’s normal behavior as the  GPS system that actively track and keep a dynamic record of each user's travel routine and, in the event of an identified deviation, automatically toggle to the lost persona);
in response to receiving a request to access a first content associated with the first persona while executing instructions using the first persona, accessing the first content in the first virtual space (Fig. 1, [0039], “user device can separate an enterprise persona for receiving, accessing, and distributing corporate content and a personal persona for maintaining interaction with personal matters as shown in FIG. 1”, [0044], “multiple persona device management as described herein supports the notion of segregating managed, secure mobile access to enterprise content to an enterprise persona while personal matter immunity is maintained on personal personas”, [0063], “The hypervisor creates “guest machines” or virtual machines on the user device 103 enabling the virtual machines to behave as their own separate operating system comprising their own persona”, Fig. 3, [0077]-[0079], “ [0111], “virtually separates one set of hardware components (e.g., a single processor, memory, battery, etc.) into individual segments. Consequently, each segment houses and embodies a separate and quarantined persona”); and
in response to receiving a request to access a second content in the second virtual space associated with the second persona while executing instructions using the first persona, determining if the second content isolated in the second virtual space can be accessed by the first persona based on a security policy associated with the first persona ([0044], “multiple persona device management as described herein supports the notion of segregating managed, secure mobile access to enterprise content to an enterprise persona while personal matter immunity is maintained on personal personas” [0066], “persona management module 245 integrates the policies and rules set by the administrator through MDMS and precludes access and distribution of data for particular personas. For example, if a policy is set which does not allow third-party email exchange access by persona 2 118, when a request for access has propagated to the persona management module 245, the request may be denied and the proper executable steps are initiated”, [0063], “The hypervisor creates “guest machines” or virtual machines on the user device 103 enabling the virtual machines to behave as their own separate operating system comprising their own persona”, Fig. 3, [0077]-[0079], “ [0111], “virtually separates one set of hardware components (e.g., a single processor, memory, battery, etc.) into individual segments. Consequently, each segment houses and embodies a separate and quarantined persona”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify SWERDLOW to use visual separated environments for the different personas.
The motive for the modification would have been to implement a plurality of separate entities or personas on an individual user device to preserve individualized attributes and present a clear distinction between the multiple entities (De, [0007]).
SWERDLOW-De do not explicitly teach copying the content from the second virtual space to the first virtual space based on the determination.
Agarwal teach determining if the second content isolated in the second virtual space can be accessed by the first persona based on a security policy associated with the first persona and copying the content from the second virtual space to the first virtual space based on the determination ([0014], [0019]-[0020], different virtual machines (different personas) have different polices that allow or prevent different operations to be conducted between the virtual machines (e.g., share, using copy and paste buffers, save, move, send to, and import/export type functions, email, etc.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify SWERDLOW-De to allow copying data between virtual spaces based on the access permissions.
The motive for the modification would have been to effectively protect computers, systems, and the data residing on such computers and systems and to prevent applications manipulation to infect computer system (Agarwal, [001]-[0002]).

With regards to claim 41,
SWERDLOW-De-Agarwal teach the method of claim 40,
wherein the first content is stored in a first portion of the memory that is allocated to the first persona, and wherein the second content is stored a second portion of the memory that is allocated to the second persona (SWERDLOW, [0045], “system manages each persona such that the personal attributes of each persona do not leak into the other personas”, De, Fig. 3, 305A, 305B, Claim 4, [0073], “management module 127 in the MDMS 121 may push policies to some or all personas, specifying shared resources among personas and setting boundaries regarding the permitted level of communication among the personas”, [0077]-[0079], [0071], [0111], “virtually separates one set of hardware components (e.g., a single processor, memory, battery, etc.) into individual segments. Consequently, each segment houses and embodies a separate and quarantined persona”).

With regards to claim 42,
SWERDLOW-De-Agarwal teach the method of claim 41, further comprising:
while executing instructions using the first persona, providing a first application and a first data set associated with the first application, and while executing instructions using the second persona, providing the first application and a second data set associated with the first application (SWERDLOW, Fig. 1, 105, different personas use the same application, [0040], “Each persona contains settings unique to the persona. The unique settings may include unique email addresses”, [0045] settings are managed such that the present persona is not linked to any other personas of the user, unless the user has explicitly tied the personas together (e.g., indicating the user's personas on a user profile and sharing the information to friends, etc.) However, if the user does not explicitly share such information, the system manages each persona such that the personal attributes of each persona do not leak into the other personas”, different personas use same email application with different email address that are separated by the system, De, Fig. 3, [0072], [0083], [0116], different personas use same email application with different email address, content and access requirements that are identified by the system).

With regards to claim 50,
Claim 50 is similar in scope to claim 40; therefore claim 50 is rejected under similar rationale. Also, SWERDLOW teach a processor and a memory (Fig. 5). 
With regards to claim 51,
Claim 51 is similar in scope to claim 41; therefore claim 51 is rejected under similar rationale.
With regards to claim 52,
Claim 52 is similar in scope to claim 42; therefore claim 52 is rejected under similar rationale.

Claims 43-49, and 53-59 are rejected under 35 U.S.C. 103 as being unpatentable over SWERDLOW et al. [US 2014/0108371 A1, hereinafter SWERDLOW] in view of DeWeese et al. [US 2015/0082371 A1, hereinafter De] further in view of Agarwal et al. [US 2011/0113467 A1, hereinafter Agarwal] in view of http://osxdaily.com/2012/08/12/encrypt-folders-mac-os-x/ published on August 12, 2012 [hereinafter MAC].

With regards to claim 43,
SWERDLOW-De-Agarwal teach the method of claim 42, further comprising:
in response to receiving a request to read the first data set while executing instructions using the first persona, returning the data, and in response to receiving a request to read the second data set while executing instructions using the second persona returning the second data set (SWERDLOW, Fig. 1, 103, 104, [0035], “FIG. 1, the user's real life identity account 102 manages multiple personas 103 and 104. Persona 1 103 may be directed to one user profile and may be associated with one or more applications. Persona 2 104 may be directed to a different user profile and may also be associated with one or more applications that are different from the applications associated with Persona 1 103” De, Fig. 3, [0030], [0033])
SWERDLOW-De-Agarwal do not explicitly teach decrypting the first data set and returning the decrypted data.
MAC teach decrypting the first data set and returning the decrypted data (P.3, pressing the “ok” icon after entering the user password is the request to access data that will return the decrypted data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify SWERDLOW-De-Agarwal to include data encryption.
The motive for the modification would have been to protect and secure the important persona’s data.

With regards to claim 44,
SWERDLOW-De-Agarwal-MAC teach the method of claim 43, further comprising: 
receiving the first security policy from a third party, and determining the user access level based on the security policy (De, Fig. 3, 305A, 305B, Claim 4, [0071], “MDMS 121 enables an administrator to create compliance rules and subsequently distribute those rules to a plurality of user devices to which the rules pertain”, [ 0073], “management module 127 in the MDMS 121 may push policies to some or all personas, specifying shared resources among personas and setting boundaries regarding the permitted level of communication among the personas”, [0077]-[0079], “policies and rules are stored in their respective persona rules stores 305A and 305B. The persona rules stores 305A and 305B manage their respective personas regarding implemented mobile device management policies set to monitor and regulate the user device 103 … persona 2 118 may store enterprise compliance policies in the persona 2 rule store 305B, enforcing consistent enterprise persona functionality and maintaining secure access and distribution of enterprise content”).
 

With regards to claim 45,
SWERDLOW-De-Agarwal-MAC teach the method of claim 44, further comprising receiving the authentication to unlock the electronic device (De, [0027], “access controls may be provided by distributing authorization credentials to devices associated with users of the respective group. Each user may then authenticate to their device, such as by inputting a username, password, authentication key, and/or biometric data, before the device may access and/or retrieve the content authorized for distribution to that device. These authentication types are provided as examples only and are not intended to be limiting as many other types of user authentication are in use and/or may be contemplated in the future”, Agarwal, [0022], “authentication could be performed by the operating system, where a unique user ID and password are validated” ).

With regards to claim 46,
SWERDLOW-De-Agarwal-MAC teach the method of claim 45, wherein the second persona is associated with the user authentication (SWERDLOW, Fig. 1, (102,103, 104), De, [0027], “Each user may then authenticate to their device, such as by inputting a username, password, authentication key, and/or biometric data, before the device may access and/or retrieve the content authorized for distribution to that device. These authentication types are provided as examples only and are not intended to be limiting as many other types of user authentication are in use and/or may be contemplated in the future”, [0102], “data is received from the user device at step 615. This data may include authentication checks … method 600 moves to the next step 617 and pushes commands back to the user devices and personas based on the received data and/or rules.”, Agarwal, [0022], “authentication could be performed by the operating system, where a unique user ID and password are validated”).

With regards to claim 47,
SWERDLOW-De-Agarwal-MAC teach the method of claim 46, further comprising: receiving another input to execute instructions using a third persona of the user (SWERDLOW, Fig. 2, 200, [0004], “single identity comprising a plurality of personal attributes; associating each of the defined personas with at least one of the plurality of personal attributes; separating the plurality of personas associated with the single identity based on the at least one of the plurality of personal attributes”, [0036], De, [0088], “to each persona and generally comprises the active display while a user interacts with the corresponding persona. For example, when using enterprise persona 118, the enterprise screen 118 will be illuminated and active while the personal persona 115 will be dim and visibly inactive”, [0098]);
determining whether to switch execution of instructions to the third persona based on the other input (SWERDLOW, Fig. 2, [0032], “user can switch between personas of the online identity while interacting with an online application. The persona switching can be conducted manually by the user”, system will determine if the input is a switch request and execute to switch between the user personas, [0036], “The user may select a different persona in the first persona 200, thereby switching the primary persona to a different persona”, [0036], De, [0088], “to each persona and generally comprises the active display while a user interacts with the corresponding persona. For example, when using enterprise persona 118, the enterprise screen 118 will be illuminated and active while the personal persona 115 will be dim and visibly inactive”, [0097]-[0098]);
in response to receiving a request to access a third content associated with the third persona while executing instructions using the third persona, accessing the third content (SWERDLOW, [0045], “system selects the persona for use, etc.), the settings are managed such that the present persona is not linked to any other personas of the user, unless the user has explicitly tied the personas together (e.g., indicating the user's personas on a user profile and sharing the information to friends, etc.) However, if the user does not explicitly share such information”, user access the information related to his persona upon request, [0036], De, Fig. 1, Fig. 2B, [0039], “enterprise persona for receiving, accessing, and distributing corporate content and a personal persona for maintaining interaction with personal matters as shown in FIG. 1”);
in response to receiving a request to access the first content while executing instructions using the third persona, determining whether the first content can be accessed (SWERDLOW, [0045], “system selects the persona for use, etc.), the settings are managed such that the present persona is not linked to any other personas of the user, unless the user has explicitly tied the personas together (e.g., indicating the user's personas on a user profile and sharing the information to friends, etc.) However, if the user does not explicitly share such information”, [0046], De, [0066], “if a policy is set which does not allow third-party email exchange access by persona 2 118, when a request for access has propagated to the persona management module 245, the request may be denied and the proper executable steps are initiated”, [0073], “management module 127 in the MDMS 121 may push policies to some or all personas, specifying shared resources among personas and setting boundaries regarding the permitted level of communication among the personas”); and
in response to receiving a request to access the second content while executing instructions using the third persona, determining whether the second content can be accessed (SWERDLOW, [0045], “system selects the persona for use, etc.), the settings are managed such that the present persona is not linked to any other personas of the user, unless the user has explicitly tied the personas together (e.g., indicating the user's personas on a user profile and sharing the information to friends, etc.) However, if the user does not explicitly share such information”, [0046], De, [0066], “if a policy is set which does not allow third-party email exchange access by persona 2 118, when a request for access has propagated to the persona management module 245, the request may be denied and the proper executable steps are initiated”, [0073], “management module 127 in the MDMS 121 may push policies to some or all personas, specifying shared resources among personas and setting boundaries regarding the permitted level of communication among the personas”).



With regards to claim 48,
SWERDLOW-De-Agarwal-MAC teach the method of claim 47, wherein the third content is stored in a third portion of the memory that is allocated to the third persona (SWERDLOW, [0045], “system manages each persona such that the personal attributes of each persona do not leak into the other personas”, De, Fig. 3, 115, 118, Claim 4, [0073], [0040], “virtual persona separation via virtual division of components, data segregation, or the like”, [0063], [0111]).
With regards to claim 49,
SWERDLOW-De-Agarwal-MAC teach the method of claim 48, further comprising:
in response to receiving a request to access the third content while executing instructions using the third persona, determining whether the third content can be accessed (SWERDLOW, [0040], “Each persona contains settings unique to the persona. The unique settings may include unique email addresses”, [0045] settings are managed such that the present persona is not linked to any other personas of the user, unless the user has explicitly tied the personas together (e.g., indicating the user's personas on a user profile and sharing the information to friends, etc.) However, if the user does not explicitly share such information, the system manages each persona such that the personal attributes of each persona do not leak into the other personas”, De, Fig. 3, Claim 4, [0073], “management module 127 in the MDMS 121 may push policies to some or all personas, specifying shared resources among personas and setting boundaries regarding the permitted level of communication among the personas”, [0077]-[0079], [0071])).

With regards to claim 53,
Claim 53 is similar in scope to claim 43; therefore claim 53 is rejected under similar rationale.

With regards to claim 54,
Claim 54 is similar in scope to claim 44; therefore claim 54 is rejected under similar rationale.
With regards to claim 55,
Claim 55 is similar in scope to claim 45; therefore claim 55 is rejected under similar rationale.
With regards to claim 56,
Claim 56 is similar in scope to claim 46; therefore claim 56 is rejected under similar rationale.
With regards to claim 57,
Claim 57 is similar in scope to claim 47; therefore claim 57 is rejected under similar rationale.
With regards to claim 58,
Claim 58 is similar in scope to claim 48; therefore claim 58 is rejected under similar rationale.
With regards to claim 59,
Claim 59 is similar in scope to claim 49; therefore claim 59 is rejected under similar rationale.

Response to Arguments
Claims 40 and 50 have been amended; therefore the 35 U.S.C. 112(a) is respectfully withdrawn.

Applicant argue that Swerdlow does not teach or suggest “determining a state of the first persona or second persona, where each persona comprises a plurality of states including: an initialized, an active, inactive state, and a non-availability state, wherein the non-availability state comprises an intermediate state”.
 Examiner respectfully disagrees,
the specifications do not clarify the details or the difference between the difference states; therefore under broadest reasonable interpretation Swerdlow teach  the different states as the user select a persona (logged in) system will initialize the persona and turn it to active state from the non-availability state (unavailable for interaction) wherein the non-availability state comprises an intermediate state (waiting state that represent an availability state allow the user initialize and activate the persona), further switching from a first persona to a second persona will change the first persona from active state to inactive state and switch the second persona from non-available state (unavailable for interaction) that include an intermediate state (waiting state to be initialized and activated) to initialized then active state See at least ¶36, “user may select a different persona in the first persona 200, thereby switching the primary persona to a different persona”, ¶46, “If the general social persona is selected, and the user accidently conducts an online activity that exposes personal attributes from the family persona, the system may provide a warning to the user before proceeding with the online activity, switch the persona to the family persona, or not permit the online activity from taking place”, ¶45, “once a persona is selected (e.g., user has logged into the persona, the system selects the persona for use, etc.), the settings are managed such that the present persona is not linked to any other personas of the user”. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant argue that De does not teach or suggest “determining a state of the first persona or second persona, where each persona comprises a plurality of states including: an initialized, an active, inactive state, and a non-availability state, wherein the non-availability state comprises an intermediate state”.
 Examiner respectfully disagrees,
the specifications do not clarify the details or the difference between the difference states; therefore under broadest reasonable interpretation de teach the argued limitation, as De teach the ability to initialize lost device persona “user device 103 may switch to a lost persona if the device moves outside of a recognized pattern as determined by GPS, or the user device 103 recognizes a period of inactivity, or exhibits some other atypical behavior), an active state (initialize lost persona and activate it), inactive state (lost device persona is not activated until the device is lost), and a non-availability state, wherein the non-availability state comprises an intermediate state (lost device persona is not available for activation unless the device detect an atypical behavior as when the device moves outside of a recognized pattern that include an intermediate state where the system is actively tracking the user’s normal behavior as the  GPS system that actively track and keep a dynamic record of each user's travel routine and, in the event of an identified deviation, automatically toggle to the lost persona See at least ¶86. Additionally, De teach that the Personas could be in active state until the user switch to a different persona turning the previous persona into inactive state and switching the selected persona from inactive state to initialized state to active state wherein the inactive state represent a non-available state (unavailable for interaction) wherein the non-availability state comprises an intermediate state (waiting state that represent a state that allow the user initialize and activate the persona) See at least ¶79, “After the desired actions are complete, the end-user may keep persona 1 115 active or toggle to another persona“, ¶88, “each persona and generally comprises the active display while a user interacts with the corresponding persona. For example, when using enterprise persona 118, the enterprise screen 118 will be illuminated and active while the personal persona 115 will be dim and visibly inactive”, [0063], “The hypervisor creates “guest machines” or virtual machines on the user device 103 enabling the virtual machines to behave as their own separate operating system comprising their own persona”, ¶98. 



Applicant argue that claim 50 is allowable for the same reasons disclosed as reasons for allowance regarding claim 40.
Examiner respectfully disagrees, claim 50 is not allowable for the same reasons provided for rejecting claim 40.

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
United States Patent Application publication 2015/0074745 A1 filed by Stern et al. that teach the ability to separate different personas in different virtual spaces See at least ¶49-50
United States Patent Number 8,726,337 B1 issued for Curry et al. that disclose the ability to copy data between virtual machines based on security policies See at least Claims 1 and 11.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285.  The examiner can normally be reached on Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2142